Title: To Thomas Jefferson from William Phillips, 10 August 1779
From: Phillips, William
To: Jefferson, Thomas



Sir
Colonel Carter’s House August 10th. 1779

At the time the troops of Convention quitted New England the Officers, British and German, drew sundry Bills of Exchange in favour of Merchants and others at Boston for which they received the value in Continental Dollars and it so happened that by much the greater part of them were of the emissions which have since been called in by the American Congress which were regularly refused in payment upon the march and after the arrival of the troops of Convention in Virginia.
I gave direction that these dollars should be collected from the Officers, which was done to the amount of twenty thousand Dollars or thereabout, and I writ to the late Governor of Virginia, Mr. Henry, to request he would have the goodness to exchange them for me which, altho’ he could not do at that time, he permitted to be received into the publick Treasury and a receipt was given for them to Mr. Geddes the Assistant Paymaster General to the troops of Convention who was going at that time to receive the publick money which had arrived in the Flag of truce.
I am now, Sir, to request the favour of your Excellency to permit Mr. Geddes or some other Officer to go to Williamsburg to receive good and proper Dollars in value for those delivered according to the resolution of the American Congress on that subject. I apprehend the time for repayment is considerably elapsed, and this money being the private property of Officers, for which they are in  much distress, urges me to very earnestly solicit your Excellency’s interposition.
  I have been applied to by the Prisoners of war who were taken with Lieutenant Governor Hamilton for some relief, of which the inclosed copy of a letter will explain, and which I signified to Colonel Bland, requesting his permission for some Officer or non Commissioned Officer being allowed to carry them some money from me which request that Gentleman did not think himself authorised to grant. I should hope, Sir, however, you will have that goodness and allow me to assist those unfortunate men with money and Clothing in the manner your Excellency shall prefer.
I take the liberty to inclose you, Sir, a letter I have received in relation to some other prisoners of War which I refer with the other case to your consideration, not doubting but your humanity will allow me to afford them relief.
I have the honour to be, with great personal respect, Your Excellency’s most obedient humble servant,

W Phillips

